It gives me pleasure, on behalf of 
the delegation of the United Arab Emirates, to extend 
to you, Madam President, and to your fraternal country, 
the Kingdom of Bahrain, our heartfelt congratulations 
on your election to the presidency of the General 
Assembly at its sixty-first session. We are confident 
that your wide experience will enable you to deal 
wisely and competently with the issues on our agenda, 
and we wish you every success. We also take this 
opportunity to commend your predecessor, Mr. Jan 
Eliasson, for the skilful manner in which he managed 
the work of the sixtieth session, and to thank Secretary-
General Kofi Annan for his outstanding efforts, which 
have significantly contributed to strengthening the role 
of this international organization in addressing the 
challenges the world has faced during his term of 
office.  
 In spite of all the expectations that we hoped 
would be fulfilled in the areas of establishing peace 
and collective security, development, strengthening 
human rights and the rule of law, and reform of the 
United Nations, we meet today amid extremely serious 
security, political and economic conditions that have 
resulted in increasing poverty and epidemics and have 
prevented the sustainable development mechanisms 
from achieving the desired development goals of the 
2005 Summit. Instead of intensifying our efforts to 
strengthen international relations and enhance positive 
investment in economic globalization, we had to direct 
our efforts towards finding temporary solutions for the 
grave security threats facing our world today in many 
regions. 
 The major weakness demonstrated by the 
performance of some bodies of this international 
organization, especially in those entrusted with 
maintaining international peace and security, requires a 
reconsideration of the ways to reform its main 
  
 
06-52879 28 
 
structures and working methods, particularly for the 
Security Council. Most recent events have proved its 
inability to take the immediate and effective measures 
needed to stop acts of aggression and to end 
occupation. 
 Therefore, as we study the proposals by the 
Secretary-General for developing the work of the 
Organization, we must ensure that reform is based on 
the principles of equality among States in rights and 
duties in order to ensure that developing and small 
countries are increasingly and effectively represented 
in the Security Council in accordance with the 
principle of equitable geographical distribution. It is 
also necessary to strengthen the working methods of 
the Security Council to ensure that it does not infringe 
upon the competencies of the Secretariat, the General 
Assembly and the Economic and Social Council, so 
that the performance and effectiveness of those bodies 
can be strengthened and increased. 
 The United Arab Emirates — which collaborates 
with the sisterly countries of the Gulf Cooperation 
Council (GCC), the League of Arab States and other 
groups in supporting all possible diplomatic and 
mediation efforts aimed at containing the hotbeds of 
tension and conflicts in the Middle East region, 
including the Arabian Gulf — reiterates the importance 
of resolving differences through peaceful means and of 
strengthening confidence-building measures based on 
the principle of respect for the sovereignty and 
territorial integrity of States and non-interference in 
their internal affairs. All this falls under our common 
responsibility to maintain the requirements of regional 
and international peace, security and stability.  
 Therefore, we ask the Islamic Republic of Iran to 
demonstrate its goodwill towards finding a just and 
lasting settlement for its occupation of the three United 
Arab Emirates islands, Greater and Lesser Tunb and 
Abu Musa, by responding to our country’s repeated 
initiatives, which were endorsed by the Arab Gulf 
Cooperation Council, the Council of the League of 
Arab States and the international community. Those 
initiatives call for initiating direct and serious 
negotiations on this issue or referring it to the 
International Court of Justice for legal arbitration. 
 We support the right of countries to use nuclear 
energy for peaceful purposes under the safeguards of 
the International Atomic Energy Agency (IAEA). We 
optimistically look forward to continuing the Iranian-
European talks on Iran’s nuclear question in order to 
reach a lasting and peaceful settlement and to ensure 
that the safety and security of the peoples and countries 
of the region are not exposed to any threat, danger or 
unnecessary new confrontations.  
 We also stress that the international community 
must deal with this question with utmost transparency 
so as to ensure the implementation of all relevant 
resolutions of the United Nations, in particular those 
calling for the establishment of a zone free from 
weapons of mass destruction, including nuclear 
weapons, in the Middle East and the Arabian Gulf. 
That makes it incumbent upon Israel to accede to the 
Treaty on the Non-Proliferation of Nuclear Weapons 
and to subject all of its nuclear facilities to the IAEA 
safeguards regime. 
 The United Arab Emirates supports the political 
process in Iraq and efforts for its reconstruction, and 
hopes that the efforts of the Iraqi Government will lead 
to achieving national unity, consolidating security and 
stability in Iraq, and implementing the 
recommendations of the Abu Dhabi Declaration and 
the New York conference on the International Compact 
for the Reconstruction of Iraq. 
 We also reaffirm our full support for all regional 
and international measures to combat terrorism in all 
its forms and manifestations, as it constitutes a grave 
threat to the security and sovereignty of States and 
causes unjustified depletion of civilian lives and 
properties. We also support international efforts aimed 
at convening an international conference to define this 
phenomenon, address its causes and set the standards 
for differentiating between terrorism and the right of 
people to self-determination.  
 As we all strive to create a suitable environment 
for promoting dialogue among civilizations and 
strengthening religious tolerance, we heard with regret 
and surprise the recent statements by Pope Benedict 
XVI, which gave an opportunity to the extremists to 
deepen the gap of intolerance and to raise doubts about 
the intentions of others. That makes it incumbent on us 
to avoid repeating such statements in future in order to 
promote further understanding between religions and 
civilizations. 
 We are deeply concerned at the continued 
inability of the international community to solve the 
Palestinian question and establish peace in the Middle 
East. That has encouraged Israel to continue its 
occupation of the Palestinian territories, the Sheba’a 
farms in Lebanon and the Syrian Golan, and to repeat 
its aggressions on various levels. Therefore, we urge 
the United Nations to respond today to the recent 
 
 
29 06-52879 
 
initiative of the League of Arab States, which calls 
upon the international organization to play an effective 
role in reviving the peace process in the Middle East 
and resume direct negotiations on all tracks, in 
accordance with resolutions of international legitimacy 
and the Arab Peace Initiative.  
 We also affirm that consolidation of peace and 
stability in the Middle East region cannot be achieved 
through military power or the continued and deliberate 
destruction of the infrastructure in the Palestinian 
territories and in Lebanon, but through compelling 
Israel to ensure its full compliance with international 
resolutions, including the resumption of negotiations 
with the Palestinian Authority and the release of 
Palestinian funds and the thousands of Palestinian 
detainees and prisoners. Israel is further requested to 
open the crossing points to secure delivery of 
emergency humanitarian assistance to the Palestinian 
people, to remove settlements and the separation wall 
and to withdraw fully from all the Palestinian 
territories occupied since 1967, including East 
Jerusalem, so that the establishment of an independent 
Palestinian State, with Al-Quds al-Sharif as its capital, 
can be declared. 
 We welcome the considerable efforts by the 
Lebanese Government to extend its control throughout 
its national territories, with the support of the United 
Nations Interim Force in Lebanon. In this regard we 
demand that the international community intensify its 
pressures on Israel to compel it to fulfil its legal 
obligations, as provided in Security Council resolution 
1701 (2006), including its full respect for Lebanon’s 
sovereignty and territorial integrity, handing over maps 
of landmines and entering into negotiations on the 
exchange of prisoners. We also affirm the importance 
of doubling the international assistance directed to the 
reconstruction of Lebanon. 
 As for the Sudan — and following up the 
circumstances relating to Security Council resolution 
1706 (2006) — we had hoped that the Sudan would 
have been given sufficient time to resolve the Darfur 
question internally. We declare our support for the 
efforts of the Sudanese Government to find a lasting 
solution to this question. We hope that the United 
Nations and the African Union will continue their 
positive role in this regard, in conformity with the Arab 
League’s efforts, in order to maintain the sovereignty, 
territorial integrity and independence of the Sudan.  
 We also call for strengthening of the efforts and 
endeavours to reconcile political differences and 
disputes in regions such as Somalia, Afghanistan, other 
African countries and troubled regions of the world in 
order to contain tensions and conflicts in those regions 
and assist their peoples to realize their aspirations 
towards permanent peace, stability and prosperity.  
 The United Arab Emirates, which incorporated 
the Millennium Development Goals in its national 
development policy and has come a long way in the 
process of achieving economic and human 
development, has extended generous assistance to 
many poor and affected countries. In this regard, the 
United Arab Emirates would like to stress that with the 
ongoing problems of poverty, infectious diseases and 
unemployment, in addition to other economic, social 
and environmental problems, the international 
community must develop a firm and effective 
international mechanism that ensures a continuous flow 
of assistance to developing countries so as to enable 
them to improve their living conditions and build their 
national economies.  
 It is incumbent upon the advanced States, 
especially the Group of Eight, to fulfil their 
commitments as agreed at international conferences, 
especially in easing the onerous commercial conditions 
imposed on developing countries’ trade, on their efforts 
to attract foreign capital and investment and on their 
use of advanced technology for peaceful purposes, in 
order to avoid marginalizing those countries and to 
ensure better participation for them in international 
trade. 
 Finally, we hope that our deliberations on the 
agenda items during this session will have a positive 
outcome that will contribute to addressing the critical 
issues we face today, and that they will enhance our 
common efforts to create a world based on the 
principles of the rule of law, justice, tolerance and 
peace. 